In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that alternative wilts be, and they hereby are, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relators shall file their brief within 10 days after the filing of evidence; respondent shall file his brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within 5 days after the filing of respondent’s brief.
Pfeifer, J., dissents and would dismiss the complaint.